Citation Nr: 0904442	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-24 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from July 1968 to April 1970.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Chicago, 
Illinois Department of Veterans Affairs (VA) Regional Office 
(RO).  In August 2007, a Travel Board hearing was held before 
the undersigned.  A transcript of the hearing is associated 
with the claims file.  During the hearing, the appellant was 
granted an additional 90 days for submission of evidence.  
She did not submit any such evidence.  In November 2007, the 
case was remanded for further development.


FINDINGS OF FACT

1.  The veteran did not have service in Vietnam.

2.  The veteran died in September 1996; the certified cause 
of his death was Acute Respiratory Distress Syndrome; the 
listed underlying cause was non small cell cancer of the 
lung.

3.  During his lifetime the veteran had not established 
service-connection for any disability.

4.  Acute Respiratory Distress Syndrome and lung cancer were 
not manifested in service; lung cancer was not manifested in 
the first year following the veteran's discharge from 
service; and the veteran's death-causing disease is not shown 
to have been related to his service.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is  
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must include: (1) a statement of the conditions, 
if any, for which a veteran was service- connected at the 
time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected disability; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant was advised by June 2004 and (pursuant to the 
November 2007 Board remand) March 2008 letters of the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  The March 2008 letter provided an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  She was also 
advised of what was needed to substantiate her claim at the 
August 2007 Travel Board hearing.  (While the appellant did 
not receive notice as to how to substantiate a DIC claim 
based on a previously service connected disability, she is 
not prejudiced by such notice deficiency as the veteran had 
not established service connection for any disability during 
his lifetime (and did not have a claim pending when he died) 
.)  She has had ample opportunity to respond/supplement the 
record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  

The veteran's records are associated with his claims file.  
The appellant was afforded the opportunity to present 
testimony/argument at a hearing before the Board.  She has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.

II.	Factual Background, Legal Criteria and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran died in September 2006.  The certified cause of 
his death was Acute Respiratory Distress Syndrome; the 
underlying cause listed was non small cell cancer of lung.  
During his lifetime, he had not established service 
connection for any disability.  

The veteran's service personnel records do not show service 
in Vietnam.  His treatment records (STRs) contain no mention 
of acute respiratory distress syndrome or non small cell 
cancer of the lung.  

In her July 2006 substantive appeal on VA Form 9, the 
appellant suggested that the veteran's death-causing lung 
cancer was related to Agent Orange exposure in service.

At the August 2007 Travel Board hearing, the appellant 
testified that the veteran was very sick for a long time, and 
that her family had suffered financially.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (c) (1).

A disability may be service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Malignant tumors (lung cancer, e.g.) may be service connected 
on a presumptive basis as chronic disease if they become 
manifest to a compensable degree in the first year following 
a veteran's discharge from active duty.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

At the outset, it is noteworthy that because the veteran is 
not shown to have served in Vietnam, this case does not fall 
within the purview of the presumptive provisions of 
38 U.S.C.A. § 1116, i.e., he may not be presumed to have been 
exposed to Agent Orange, or entitled to presumptive service 
connection for lung cancer based on such exposure.  See 
38 C.F.R. § 3.309(e).

The veteran died of acute respiratory distress syndrome 
brought on by non small cell cancer of the lung.  His STRs do 
not show that acute respiratory distress syndrome or lung 
cancer was manifested in service, or that lung cancer became 
manifest in his first year postservice.  Consequently, 
service connection for the cause of the veteran's death on 
the basis that the death-causing disease became manifest in 
service, or on a presumptive basis (for lung cancer as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

Furthermore, there is no competent (medical) evidence of 
record that suggests that a listed cause of the veteran's 
death might have been somehow related to the veteran's 
service.  The appellant has not submitted any medical 
opinion, treatise, or other competent evidence to the effect 
that the veteran's lung cancer might be related to his 
service or to any event therein.  Consequently, service 
connection for the cause of the veteran's death on the basis 
that the primary cause of his death was incurred or 
aggravated in service is not warranted.

Because the veteran had not established service connection 
for any disability, there is no basis for considering whether 
a service connected disability contributed to cause his 
death.  See 38 C.F.R. § 3.312 (c).  

The preponderance of the evidence is against the appellant's 
claim.  Accordingly, the reasonable doubt doctrine does not 
apply; the claim must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


